The object of the action was to recover the amount of a promissory note, made by the Defendant below, for Two Hundred Dollars with interest.The summons and complaint were served upon the Defendant by the Sheriff of Ramsey County, by leaving certified copies at the usual last place of abode of the Defendant, on the 28th day of October, 1854.Within ten days from the date of such service the Defendant appeared by attorneys, who served notice of Retainer and Appearance, and a demand of a copy of the Complaint, upon the Plaintiff’s Attorneys.On the 18th of November following, the complaint and summons were filed in the Clerk’s office, together with the affidavit of one of the Plaintiff’s Attorneys, setting forth the time of the service of the summons and complaint, and stating that no answer or demurrer had been received from the Defendant within the twenty days prescribed by law.Whereupon, judgment was rendered and entered in favor of the Plaintiff, for the full amount claimed.On the 23d day of November following, the Defendant’s Attorneys moved to vacate and set aside this j udgment,Because, no affidavit had been filed showing that twenty days had expired since the service of the summons ; —*225And because, no proof was made or furnished to the Court before the entry of said judgment, of the demand mentioned in the complaint;—Because no one was examined on behalf of the Plaintiff, before the entry of judgment, “ respecting any payment made to “ the Plaintiff, on account of said demand,” mentioned in said complaint ;—Because no security to “ abide the order of the Court touching the restitution of any property collected or received un- “ der the judgment,” was filed on behalf of the Plaintiff, before the entry of such judgment; —And because, no notice of an application for judgment was served upon the Defendant’s Attorneys, as required by statute, before the entry of such judgment.Upon argument of this motion, the District Court ordered that the said judgment be vacated and set aside, with costs. Prom which order, the Plaintiff appealed to this Court.There being no appearance in the Supreme Court on behalf of the Appellant the order of the District Court was affirmed with costs.